EXHIBIT 10.5

DOMAIN NAME ASSIGNMENT

THIS DOMAIN NAME ASSIGNMENT (this “Assignment”) is dated as of May 20, 2009, and
is by and between FRIEDMAN, BILLINGS, RAMSEY GROUP, INC. (d/b/a ARLINGTON ASSET
INVESTMENT CORP.), a corporation organized under the laws of the Commonwealth of
Virginia (“Assignor”), and FBR CAPITAL MARKETS CORPORATION, a corporation
organized under the laws of the Commonwealth of Virginia (“Assignee”). Assignor
and Assignee are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, Assignor or its majority-owned subsidiaries own all right, title and
interest in certain various Domain Names (as such term is defined herein); and

WHEREAS, pursuant to that certain Stock Repurchase Agreement, dated as of May
18, 2009 (“Repurchase Agreement”), by and among Assignor, FBR TRS Holdings,
Inc., and Assignee, Assignor agreed to assign to Assignee and Assignee agreed to
accept the assignment of all rights in the Domain Names.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

AGREEMENT

1.     “Domain Names” shall mean all right, title and interest of Assignor and
its majority-owned subsidiaries in and to any internet domain names: (a) that
relate to the business of the Assignee and are registered in the name of, or
controlled pursuant to contractual agreement by, Assignor or any of its
majority-owned subsidiaries; (b) that are listed on Schedule A hereto; or
(c) that contain any of the terms “Friedman,” “Billings,” “Ramsey,” “FBR,”
“Pegasus,” or combinations, modifications or versions thereof (collectively, the
“FBR Terms”), but, in each case, specifically excluding any domain names
containing the terms “Arlington,” “Asset”, “Investment” or “AAIC” or
combinations, modifications or versions thereof without containing any of the
FBR Terms (provided, however, that all domain names containing the term
“Arlington” shall be excluded from Domain Names regardless of any FBR Terms or
other terms contained in such domain name). “Domain Names” shall include all
applications and registrations pertaining to such Domain Names, and all goodwill
associated with such Domain Names.

2.     Assignor does hereby assign, sell and transfer to Assignee, its
successors and assigns, without any warranty of any kind, all right, title and
interest of Assignor and its majority-owned subsidiaries in and to the Domain
Names and all applications and registrations therefor and all goodwill
pertaining thereto.



--------------------------------------------------------------------------------

3.     Assignor hereby agrees to execute all papers and to perform all other
proper acts reasonably requested by Assignee or its successors or assigns to
secure to Assignee or its successors or assigns the rights hereby transferred.

4.     Assignor shall cause its majority-owned subsidiaries to perform any and
all actions necessary to effect the performance of this Assignment.

5.     This Assignment is executed and delivered pursuant to the Repurchase
Agreement. Nothing contained in this Assignment shall in any way supersede,
modify, replace, amend, change or rescind the provisions, including the
warranties, covenants, agreements, conditions, or in general, any rights,
remedies or obligations of the parties as set forth in the Repurchase Agreement,
and in the event of any conflict between the terms and conditions of the
Repurchase Agreement and the terms and conditions of this Assignment, the
Repurchase Agreement shall control.

6.     This Assignment shall be binding upon, and shall inure to the benefit of,
the Parties and their respective successors and permitted assigns.

7.     This Assignment shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Virginia, without giving effect to any
choice of law or conflict of law provisions or rule (whether of the Commonwealth
of Virginia or any other jurisdiction) that would cause the application of the
laws of any other jurisdiction other than the Commonwealth of Virginia. The
Parties agree, for the purposes of any action arising out of or relating to this
Assignment, to commence any such action solely in the state or federal courts
located in the Commonwealth of Virginia.

8.     EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY DISPUTE ARISING UNDER OR IN CONNECTION WITH THIS ASSIGNMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

9.     This Assignment may not be amended, supplemented or modified except by an
agreement in writing that makes specific reference to this Assignment and which
is signed by an authorized representative of each of the Parties. The failure of
a Party to assert any of its rights hereunder shall not constitute a waiver of
such rights nor in any way affect the validity of this Assignment or any part
hereof or the right of such Party thereafter to enforce each and every provision
of this Assignment. No waiver of any breach of or noncompliance with this
Assignment shall be held to be a waiver of any other or subsequent breach or
noncompliance.

10.     Wherever possible, each provision hereof shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any one or
more of the provisions contained herein shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such provision shall be
ineffective in the jurisdiction involved to the extent, but only to the extent,
of such invalidity, illegality or unenforceability without invalidating the
remainder of such invalid, illegal or unenforceable provision or provisions or
any other provisions hereof, unless such a construction would be unreasonable.

 

2



--------------------------------------------------------------------------------

11.     Nothing contained in this Assignment shall create any rights in, or be
deemed to have been executed for the benefit of, any Person that is not a Party
or a successor or permitted assign of such a Party.

12.     Ambiguities, inconsistencies or conflicts in this Assignment will not be
strictly construed against either Party but will be resolved by applying the
most reasonable interpretation under the circumstances, giving full
consideration to the Parties’ intentions at the time this Assignment is entered
into and common practice in the industry. This Assignment shall be construed as
if drafted jointly by all of the Parties.

13.     This Assignment may be executed in counterparts, each of which shall be
deemed to be an original, but both of which together shall constitute one and
the same instrument. This Assignment shall become binding when both counterparts
have been signed by the Parties and delivered to each of the Parties by
electronic means or otherwise.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Assignment as of the date
first written above.

 

FRIEDMAN, BILLINGS, RAMSEY GROUP, INC. (d/b/a ARLINGTON ASSET INVESTMENT CORP.)
By:   /s/ J. Rock Tonkel, Jr.  

Name: J. Rock Tonkel, Jr.

Title:   President and Chief Operating Officer



--------------------------------------------------------------------------------

AGREED AND ACKNOWLEDGED

 

FBR CAPITAL MARKETS CORPORATION

By:

  /s/ Richard J. Hendrix  

Name: Richard J. Hendrix

Title:   President and Chief Executive Officer